            Case 5:21-cv-00704-FB Document 1 Filed 07/23/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JOE LEWIS GONZALEZ and                               §
ROSA E. FLORES-GONZALES                              §
 Plaintiffs,                                         §
                                                     §
v.                                                   §                        5:21-cv-704
                                                            CIVIL ACTION NO. ____________
                                                     §
BIRDS EYE VIEW TRUCKING, LLC                         §
and ROY DAVID BIRDSONG, III                          §
  Defendants.                                        §      JURY TRIAL REQUESTED


DEFENDANTS BIRDS EYE VIEW TRUCKING, LLC AND ROY DAVID BIRDSONG’S
                       NOTICE OF REMOVAL


       Pursuant to 28 U.S.C §§ 1332(a), 1441, and 1446, Defendants BIRDS EYE VIEW

TRUCKING, LLC and ROY DAVID BIRDSONG, III, hereby give notice of the removal of this

cause of action to the United States District Court for the Western District of Texas, San Antonio

Division. Defendant BIRDS EYE VIEW TRUCKING, LLC and ROY DAVID BIRDSONG, III

state as grounds for removal the following:

                          PROCEDURAL STATUS OF THE CASE

       1.      Plaintiffs, JOE LEWIS GONZALEZ AND ROSA E. FLORES-GONZALEZ filed

their Original Petition in the 281st Judicial District Court of Frio County, Texas on June 2, 2021.

It carries the case style of Cause No. 21-06-00184CVF; Joe Lewis Gonzalez and Rosa E. Flores-

Gonzalez v Bird’s Eye View Trucking, LLC and Roy David Birdsong, III; In the 281st Judicial

District Court of Frio County, Texas.
             Case 5:21-cv-00704-FB Document 1 Filed 07/23/21 Page 2 of 5




        2.        The Judicial District Clerk of Frio County, Texas issued its citations to Bird Eye

View Trucking, LLC and Roy David Birdsong on or about June 3, 2021.1

        3.        Birds Eye View Trucking, LLC and Roy David Birdsong, III are filing this Notice

of Removal within 30 days of Defendant Birdsong’s receipt of Plaintiff’s Original Petition, which

was served on or about June 28, 2021, and prior to filing an Original Answer. Additionally, Birds

Eye View Trucking has not been properly served at this time, thereby this Notice of Removal is

still filed timely.

        4.        All pleadings, process, orders, and other filings in the state court action accompany

this notice. See 28 U.S.C. § 1446(a).

        5.        This Notice of Removal is being filed in the record office of the Clerk of the United

States District Court for the Western District of Texas, San Antonio Division.

        6.        Defendant will promptly file a copy of this Notice of Removal with the Frio County

District Clerk.

                                           BACKGROUND

        7.        This case arises out of a motor vehicle accident that occurred in or around Frio

County, Texas on August 27, 2019. The drivers involved in the collision were: Plaintiff, Rosa Elva

Flores de Gonzalez and Defendant, Roy David Birdsong, III. Plaintiff Joe Lewis Gonzalez was a

passenger in the vehicle operated by Plaintiff Rosa Elva Flores de Gonzalez. Plaintiffs claim that

they suffered personal injuries as a result of the alleged negligence of Defendant, Roy David

Birdsong, III.

        8.        Upon information and belief, the Plaintiffs, currently reside in Maverick County,

Texas and are citizens of the State of Texas.


1
 See Ex. D (Roy David Birdsong, III was personally served on or about June 28, 2021); Defendant Birds Eye
Trucking, LLC has not yet been served.

                                                    2
                 Case 5:21-cv-00704-FB Document 1 Filed 07/23/21 Page 3 of 5




           9.       Defendant Birds Eye View Trucking, LLC is a limited liability corporation

organized in Louisiana and with its principal place of business located in the State of Louisiana.2

           10.      Defendant Roy David Birdsong, III resides in New Orleans, Louisiana and is a

citizen of the State of Louisiana.

                   BASIS FOR ORIGINAL FEDERAL COURT JURISDICTION

           11.      Plaintiffs demand judgment in an amount over $1,000,0003 and the Plaintiff and

the Defendants in this matter are citizens of different States. The United States District Court

therefore has original jurisdiction of this matter according to 28 U.S.C § 1332(a).

                                        PROPRIETY OF REMOVAL

           12.      Defendant Roy David Birdsong, III was served with Plaintiff’s Original Petition on

or around June 28, 2021. Birds Eye View Trucking, LLC has not been served with Plaintiff’s

Original Petition. This Notice of Removal is timely because it is filed within thirty (30) days of

Defendants receipt of the Plaintiff’s Original Petition, in accordance with 28 U.S.C § 1446(b).

           13.      Both Birds Eye View Trucking, LLC and Roy David Birdsong consent to removal

and are joining in this removal. 28 U.S.C. § 1446(b)(2)(A).

           14.      This court has original jurisdiction of this matter under 28 U.S.C § 1332(a).

           15.      Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the venue where the state court action was pending. See 28 U.S.C § 1446(a). The state court action

that is the subject of this notice of removal is pending in Frio County, Texas, which is found in the




2
    See Ex. F (Birds Eye View Trucking, LLC’s registration in Louisiana).
3
    See Ex. C (Plaintiff’s Original Petition).

                                                          3
             Case 5:21-cv-00704-FB Document 1 Filed 07/23/21 Page 4 of 5




Western District of Texas, San Antonio Division. Therefore, venue of this removed action is proper

in this Court and Division.

       16.      Removal is not barred by 28 U.S.C. § 1445. Defendant Roy Birdsong, III is not a

citizen or resident of the State of Texas, so removal is not prohibited by 28 U.S.C. § 1441(b).

Defendant Birds Eye View Trucking, LLC, is a corporation organized in Louisiana and with its

principal place of business located in the State of Louisiana.

       17.      Pursuant to 28 U.S.C § 1446(a) and Rule 81 of the Federal Rules of Civil Procedure,

Defendants have attached hereto:

                (1) A list of all parties in the case, their party type, and the current status of the
                    removed case;

                (2) A civil cover sheet and certified copy of the state court docket sheet; a copy of
                    all pleadings that assert causes of action; all answers to such pleadings and a
                    copy of all process and orders served upon the party removing the case to this
                    court (if any);

                (3) A complete list of attorneys involved in the action being removed, including
                    each attorney’s bar number, address, telephone number, and part or parties
                    represented by him or her;

                (4) A record of which parties have requested trial by jury; and

                (5) The name and address of the Court from which the case is being removed.

             REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

       18.      If Plaintiffs Joe Lewis Gonzalez and Rosa E. Flores-Gonzalez contest this removal,

Defendants request:

             a. A hearing regarding this Court’s jurisdiction over, and the propriety of removal of,
                this matter;

             b. The opportunity to present evidence demonstrating the existence of federal
                jurisdiction and the propriety of removal; and

             c. Leave to conduct limited discovery related to those issues.



                                                  4
             Case 5:21-cv-00704-FB Document 1 Filed 07/23/21 Page 5 of 5




                                       JURY DEMAND

       19.     Defendant demands a jury trial.

       WHEREFORE, PREMISES CONSIDERED, Defendants Birds Eye View Trucking, LLC

and Roy David Birdsong, III, remove the above captioned action from the 281st District Court of

Frio County, Texas to the United States District Court for the Western District of Texas, San

Antonio Division.

                                             Respectfully submitted,

                                             THE FUENTES FIRM, P.C.

                                             /s/ David Helmey
                                             DAVID P. HELMEY
                                             State Bar No. 24092504
                                             Federal Bar No. 2790922
                                             AUTUMN DELEE
                                             State Bar No. 24120542
                                             5507 Louetta Road, Suite A
                                             Spring, Texas 77379
                                             Telephone: (281) 378-7640
                                             Facsimile: (281) 378-7639
                                             david@fuentesfirm.com
                                             autumn@fuentesfirm.com
                                             ATTORNEY FOR DEFENDANTS
                                             BIRDS EYE VIEW TRUCKING, LLC
                                             AND ROY DAVID BIRDSONG, III



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per W.
Dist. Tex. Loc. R. LR5.1. A true and correct copy of the foregoing Defendant’s Notice of Removal
was served upon counsel of record in compliance with the Federal Rules of Civil Procedure by
certified mail, return receipt requested, telephonic communications, hand delivery and/or U.S.
Mail on this 23th day of July 2021.

                                                     /s/ David Helmey
                                                     DAVID HELMEY


                                                 5
